Exhibit 10.12


Executive Employment Arrangements




On March 10, 2011, the Compensation Committee (the “Committee”) of GelTech
Solutions, Inc. (“GelTech”) approved three-year employment arrangements for
Michael Cordani, its Chief Executive Officer, Joseph Ingarra, its President and
Peter Cordani, its Chief Technology Officer (collectively, the
“Executives”).  The Executives will receive a base salary of $150,000 per year
with the Committee having the authority to increase the Executive’s base salary
for the succeeding 12-month period with the increase based on profitability,
positive cash flow or such other factors as the Committee deems
important.  Following the completion of each fiscal year, the Committee will
have the discretion to award each of the executives a target bonus based on each
Executive’s job performance, the Company’s revenue growth, positive cash flow,
net income before income taxes or other criteria selected by the
Committee.  Additionally, the Executives were each granted 250,000 10-year non
qualified stock options exercisable at $1.25 per share.  The options vest in
three equal annual increments subject to meeting certain budgeted revenue
targets which will be set by the Committee and further subject to continued
employment on each applicable vesting date.